Citation Nr: 1001481	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1982 to February 1985, from December 1986 to 
June 1992, and from December 1995 to May 2005. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran was originally granted service connection for 
residuals of a left knee injury in a May 1985 rating 
decision.  A 10 percent disability rating was assigned. 

In the above-mentioned July 2005 rating decision, the 
Muskogee RO continued the 10 percent disability rating 
assigned to the Veteran's left knee disability and granted 
service connection for bilateral pes planus.  A 10 percent 
disability rating was assigned for the Veteran's bilateral 
pes planus. 

The issue of entitlement to an initial disability rating in 
excess of 10 percent for bilateral pes planus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The competent and credible evidence of record shows that the 
Veteran's left knee disability is manifested by complaints of 
pain, weakness, loss of movement, and giving way.  Crepitus 
and some limitation of flexion has been clinically 
identified.  X-ray evidence indicates that arthritis of the 
left knee is present. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left knee disability are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40; 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the Veteran has not been provided with a 
VCAA notice letter specifically tailored to his left knee 
claim.  However, this VCAA notice defect has not resulted in 
any prejudice to the Veteran in the adjudication of his 
appeal.  In this regard, the Board finds that the Veteran had 
actual notice of what was necessary to substantiate his claim 
for an increased rating for his left knee disability.  
Specifically, the March 2007 statement of the case (SOC) set 
forth the relevant rating criteria pertaining to the 
Veteran's service-connected left knee disability, thereby 
informing him of what was necessary to establish his 
increased rating claim.  Moreover, a November 13, 2008 VCAA 
notice letter specifically informed the Veteran that in order 
to establish an increased rating claim, the "evidence must 
show that [his] service-connected condition had gotten 
worse."  This notice letter also informed the Veteran of the 
type of evidence he could submit and what evidence VA would 
obtain on his behalf.  While the Board acknowledges that this 
letter was mailed in regard to the Veteran's bilateral pes 
planus increased rating claim, it nevertheless is reasonable 
to conclude that such information would be useful in 
establishing his left knee increased rating claim.  Moreover, 
the Veteran demonstrated actual knowledge of what is 
necessary to substantiate his left knee increased rating 
claim in the May 2007 substantive appeal wherein he 
referenced his current disability rating and specifically 
delineated how his left knee disability had gotten worse. 

With respect to Dingess compliant notice, the Veteran was 
provided with Dingess compliant notice in a November 20, 2009 
letter. 

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The Veteran is obviously aware of what is 
required of him and of VA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and provided him with a 
VA fee-basis examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA fee-basis examination in 
January 2005.  The report of this examination reflects that 
the examiner recorded the Veteran's current complaints, 
conducted an appropriate physical examination and rendered 
appropriate findings consistent with the remainder of the 
evidence of record, and pertinent to the rating criteria.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  While the record does not 
reflect that the January 2005 examiner reviewed the Veteran's 
claims folder, the Veteran is not prejudiced thereby as the 
examiner considered medical history as reported by the 
Veteran which is consistent with that contained in the 
Veteran's claims folder.  The Board therefore concludes that 
the examination is adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009).  The Veteran has not contended 
otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009). See generally, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2009).

Specific rating criteria

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (2009).  

As stated above, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2009).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 5014.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

An X-ray report associated with the Veteran's January 2005 
fee-basis examination noted that the Veteran had moderate 
osteoarthropathy of the left knee.  The January 2005 fee-
basis examiner diagnosed the Veteran with arthritis of the 
left knee. Thus the Board finds that the application of 
Diagnostic Code 5003 (and thus also Diagnostic Codes 5260 and 
5261) is appropriate.

The medical evidence also indicates that the Veteran has had 
portions of his medial meniscus removed through surgery.  
However, rating the Veteran under Diagnostic Code 5259 
[cartilage, semilunar, removal of, symptomatic] would not 
benefit him as he is currently receiving the maximum 
disability rating available under this diagnostic code (10 
percent).  

In this case, there is no indication that the Veteran's left 
knee symptomatology includes dislocated cartridge.  
Diagnostic Code 5258 is therefore not for application.  The 
evidence also does not indicate that the Veteran has any 
subluxation or lateral instability nor does the evidence of 
record describe any impairment of the tibia and fibula or 
genu recurvatum.  Accordingly, Diagnostic Codes 5257, 5262, 
and 5263 are not for application.

The evidence of record does not indicate that the Veteran's 
left knee is ankylosed and he does not appear to contend 
otherwise.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)). [Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."] 

Schedular rating

A January 2005 VA fee-basis examination indicated that the 
Veteran's left knee range of motion was flexion to 130 
degrees with extension to zero degrees.  This is the only 
range of motion finding for the Veteran's left knee during 
the appeal period.  [As noted above, normal knee extension is 
140 degrees and normal knee flexion is zero degrees.]

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 130 degrees record in connection 
with January 2005 examination. 

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for extension to zero 
degrees, or normal extension.

Based on these findings, a compensable rating may not be 
assigned based on limitation of motion of the left knee. The 
x-ray findings of left knee arthritis allow for the 
assignment of a 10 percent disability evaluation under 
Diagnostic Code 5003. That is the rating which has been 
assigned by the RO.

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2009). The Board has therefore taken into consideration 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Veteran has complained of "a loss of function of [the] 
knee with constant pain, popping, weakness and limitation of 
motion."  See the May 2007 substantive appeal.  The Veteran 
has also complained that his knee has given out on several 
occasions and that he has a loss of strength, conditioning 
and endurance.  Id.
Notwithstanding the Veteran's complaints, the medical 
evidence of record does not indicate that the Veteran's range 
of motion is limited by pain, fatigue, weakness, lack or 
endurance, or lack of incoordination.  Indeed, the January 
2005 examiner stated that there was no additional limitation 
of the Veteran's knee based on pain, fatigue, weakness, lack 
of endurance, or incoordination.  

The Board additionally observes that there is no other 
evidence of record which supports the assignment of 
additional disability based on DeLuca factors.  For these 
reasons, the Board finds that additional disability, over and 
above the 10 percent rating which has already been assigned, 
is not warranted for the Veteran's service-connected left 
knee disability. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the evidence of record indicates that the 
Veteran has a left knee scar that is 8 x 1 centimeters.  
There are also three round scars on the Veteran's left knee 
measuring 0.5 centimeters in diameter.  The evidence of 
record indicates that the Veteran's left knee scars are 
superficial.  They do not cause pain or limit the Veteran's 
range of motion. The scars do not exceed six square inches.  
Essentially, the Veteran's scars are asymptomatic and 
noncompensably disabling.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800- 7805.  Based on this record, the Board concludes 
that the evidence does not suggest that a separate disability 
pertaining to the scars is warranted.

The Veteran has stated that his left knee has "given out" 
on several occasions. See the May 2007 VA form 9.  While the 
Board is aware that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, in this case, there is no 
competent evidence indicating that instability of the 
Veteran's left knee is present.  As alluded to above, 
instability of the left knee was not identified during the 
January 2005 fee-basis examination and there is no medical 
evidence indicating that instability is present in the 
Veteran's left knee.  In addition, service treatment records 
from December 2004 indicate that the Veteran's knee 
symptomatology does not include locking or giving way.

While the Veteran is competent to testify as to the left knee 
symptoms he experiences, see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), he is not competent to testify that 
his knee has given out due to instability of the joint as 
opposed to some other cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, even if the Board 
were to find that the Veteran was competent to testify that 
his left knee gives out due to instability of the joint 
[which it does not], the probative value of his statements 
would be less than the medical evidence of record which, as 
noted above, has not identified any instability of the 
Veteran's left knee.  Here the only evidence of instability 
comes from the Veteran's statements made in connection with 
his claim for monetary benefits from the VA.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame. See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating on December 15, 2004. Therefore, the relevant time 
period under consideration is from December 15, 2003 to the 
present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's left knee 
disability was more or less severe during the appeal period.  
The Veteran has pointed to none. Accordingly, there is no 
basis for awarding the Veteran disability rating other than 
the currently assigned 10 percent at any time from December 
2003 to the present.



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left knee disability.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his left knee disability. 

With respect to employment, the Veteran has indicated that 
this disability causes him to miss work three days a year.  
See the January 2005 VA fee-basis examination report.  While 
the Board has no reason to doubt the Veteran's statements, 
there is no indication in the record that the Veteran's left 
knee disability causes marked interference with employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability is denied. 


REMAND

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for additional development.  

In a September 2008 VA Form 21-526, the Veteran indicated 
that he had been receiving treatment for his right foot from 
the Foot and Ankle Center of Southern Colorado from March 
2000 through October 2007.  He further provided the name of 
his doctor, (J.A.M.) and the address of the clinic.  See the 
September 2008 VA Form 21-526, page 8.  Treatment records 
from this clinic have not been associated with his claims 
folder.  Therefore, on Remand, VA should attempt to obtain 
and associate these records with the claims file.  See 38 
U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify the names and addresses 
of all providers of medical examination, 
hospitalization or treatment for bilateral 
pes planus since May 2005.  After 
obtaining authorization from the Veteran 
for release of all identified records, as 
appropriate, VBA should attempt to obtain 
such records of treatment of the Veteran, 
to include from the Foot and Ankle Center 
of Southern Colorado, as identified on 
page 8 of the September 2008 VA Form 21-
526.  All efforts to obtain such records 
should be documented in the claims folder.  
All records obtained should be associated 
with the Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to an initial evaluation in excess of 10 
percent for bilateral pes planus.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


